DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (“Nguyen”) (U.S. Patent Application Publication Number 2013/0166400), Lin (U.S. Patent Application Publication Number 2017/0185125), and Toivola et al. (“Toivola”) (U.S. Patent Application Publication Number 2016/0181850).
Regarding Claim 12, Nguyen discloses a method, comprising: 
converting, by the I/O hub, power from a voltage regulator integrated circuit to power supplying the RJ12 retail I/O port using a USB port within the I/O hub (Figure 5, item 326); and
powering, by the I/O hub, the retail device (paragraphs 0052-0054).

receiving alternating current at a voltage regulator integrated circuit above 150 watts;
receiving, at an input/output (I/O) hub, a request via a registered jack 12 (RJ12) retail I/O port to power a plurality of retail devices; and
powering the plurality of retail devices at a combined wattage above 150 watts, and
wherein the I/O hub does not include a power supply.
In the same field of endeavor (e.g., USB hubs), Lin teaches wherein a USB type-C port (Figure 4, item 410) is used to deliver power and communication data to other ports (Figure 6, item 400, paragraphs 0032 and 0034);
redirect power from a power source (Figure 4, item 460) in a computing device to power the I/O hub (Figure 4, item 430; i.e., a USB type-C port may provide DC voltage; further, Lin discloses the use of the USB Power Delivery standard, in which it is well known that a computing device may provide power over a USB type-C port [see, e.g., <https://www.usb.org/usb-charger-pd>]);
receiving alternating current at a voltage regulator integrated circuit above 150 watts (paragraphs 0026 and 0032; i.e., it would have been obvious to one of ordinary skill in the art to have utilized a power source of 150 watts for the purpose of allowing additional power to be provided to the connected devices; in addition, it has been held that discovering the optimum or workable ranges of an invention involves only routine skill in the art - In re Aller, 220 F.2d 454, 456 (CCPA 1955); Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985)); and
powering the plurality of retail devices at a combined wattage above 150 watts (Figure 6, items 400 and 670), and
wherein the I/O hub does not include a power supply (Figure 4, item 400/Figure 6, item 400).

Also in the same field of endeavor (e.g., USB device powering techniques), Toivola teaches receiving, at an input/output (I/O) hub, a request via a I/O port to power a plurality of retail devices (Figure 2A, item 200, paragraph 0022; i.e., although Toivola teaches a single retail device, mere duplication of parts has no patentable significance unless a new and unexpected result is produced - In re Harza, 274 F.2d 669 (CCPA 1960)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Toivola’s teachings of USB device powering techniques with the teachings of Nguyen, for the purpose of allowing the device to prepare for receipt of power prior to the power being supplied.

Regarding Claim 13, Nguyen discloses converting the power from a retail specific 24 volt USB port to power supplying the RJ12 retail I/O port (Figure 5, item 334).

Regarding Claim 14, Nguyen discloses receiving, at the I/O hub, a request to power the hub via a computing device (paragraph 0047).

Regarding Claim 15, Nguyen discloses powering a computing device via the I/O hub; and charging a battery of the computing device via the I/O hub (Figure 5, item 304, paragraph 0027).

Regarding Claim 18, Lin teaches wherein the computing device is a notebook computing device, a tablet computing device, or a laptop computing device (Figure 4, item 450).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, Applicant’s arguments, see pages 7-8 are persuasive. Specifically, the prior art of record does not teach “a Universal Serial Bus (USB) type-C port to receive power to power the I/O hub and to deliver power and communication data to the RJ12 I/O retail port and the display port” in conjunction with the other limitations in the claim.
Claim 7 is allowable for the same reason as Claim 1.
All claims that are not specifically addressed are allowable due to a dependency. 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 1/7/21, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of 10/8/20 has been withdrawn. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185